Owen, J.
Upon a motion for rehearing, made by the judgment defendants Tony Wojoiechowski and the Insurance Company, it is urged that they are entitled to a review of alleged errors affecting 'the judgment as to them, by virtue of a notice, which it is claimed was regularly and timely served and filed under the provisions of sec. 3049a, Stats., that upon the hearing of the appeals in this court they would ask for a review of certain specified errors. It is suggested that this court has overlooked this notice, and our attention is pertinently called to the fact that it is on file here.
The original opinion was written upon the assumption that no such notice had been filed. This assumption was indulged by reason of the unchallenged statement of the attorney general to that effect made in his main as well as supplemental brief and upon the oral argument. One of the appropriate functions of a brief is to direct the attention of the court to pertinent matters appearing in the record. In the absence of any indication on the part of the moving defendants that such notice was on file and that it was relied upon to entitle them to a review of errors affecting the judgment as to them, a search of the record for the discovery of such a document on the part of this court is not to be expected.
It now appears that on the 4th day of November, the very day the case was argued, a notice conforming to the requirements of sec. 3049a was filed with the clerk. The question is therefore presented of whether the moving defendants, by virtue of such notice, were entitled to a re*538view of errors affecting the judgment as to them and a reversal of the'judgment in case such érrdrs were found to be prejudicial. Sec. 3049a reads:
“In case one of a number of parties jointly or severally bound by the same judgment appeals therefrom, he shall serve his notice of appeal on all parties who are bound with him by the judgment, and said parties shall thereupon within thirty days after such service, unless the time be extended by the trial court for cáuse shown, take and perfect their own appeals or be deemed to have waived their right to appeal. ... In any case the respondent may have a review of the rulings of which he complains by serviñg upon the appellant any time before the case is set down for hearing in the supreme court a notice stating in what respect he asks for a review, reversal or modification of any part of the judgment or order appealed from.”
It is conceded that the notice was served only upon the attorney for Helen Lezala, the appealing defendant. ’ It was not served upon the Industrial Commission nor upon the claimant. It is said, however, that the statute requires that it be served only upon the appellant, and this they did, Granting that this complied with the strict letter of the statute, it certainly did not comply with its spirit. It is not the purpose of the statute to permit one who is bound jointly with another by a judgment, upon the appeal of such other, to secure a reversal of such judgment as to him by the service of a notice merely" upon the one appealing. ’ The one appealing does not necessarily have an adverse interest in the question as to whether his co-judgment defendant is also entitled to a reversal. The one in whose favor the judgment is rendered is the one interested, and the statute will not be construed so as to entitle a co-judgment defendant to a review of alleged errors without giving notice of application therefor to _ the party in whose favor the judgment is rendered. However, that this provision of sec. 3049a does not apply to a situation of this kind at all is plainly revealed by the first sentence thereof, which pro*539vides that where “one of a number of parties jointly or severally bound by the same .judgment appeals therefrom, he shall serve his notice of appeal on all parties who are bound with him by the judgment, and said parties shall thereupon within thirty days after such service, unless the time be extended by the trial court for cause shown, take and perfect their own appeals or be deemed to have waived their right to appeal.”
In this case it Was incumbent upon the moving defendants, by the express provisions of the statute, to take their appeal within thirty days after their co-judgment defendant appealed. Not having done so, they waived their right to appeal, and they cannot accomplish the same thing by service of the notice provided for in the closing sentence of the section. The purpose of the latter provision is plain. It is to enable a party who is adversely interested in an appeal, generally the respondent, to secure a review of alleged errors prejudicially affecting him, by the giving of this notice. It was not the purpose of the statute to authorize a review under circumstances here presented. Nor is such notice efficient to procure a reversal of the judgment in the absence of an appeal therefrom.
By the Court. — Motion for rehearing denied, without costs.